MEMORANDUM **
Jing Yang, her husband Jing Sheng Pan, and their minor child, natives and citizens of China, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen and reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen or reconsideration. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition for review.
The BIA did not abuse its discretion in denying Yang’s motion to reopen as untimely because it was filed two and a half years after the BIA issued its final order, see 8 C.F.R. § 1003.2(c)(2), and Yang failed to demonstrate eligibility for any of the regulatory exceptions to the time limit for filing motions to reopen. See 8 C.F.R. § 1003.2(c)(3).
Further, the BIA did not abuse its discretion in denying Yang’s motion to reconsider as untimely because it was filed well beyond the 30-day filing deadline for motions to reconsider. See 8 C.F.R. § 1003.2(b)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.